Per Curiam.

The respondent was admitted to the Bar by this court on January 21, 1942. In this proceeding he was charged with four specifications of professional misconduct. By order of this court dated May 2, 1973, the issues were referred to Honorable Edwin R. Lynde, a Justice of the Supreme Court, to hear and report his findings upon each of the issues. Thereafter, a hearing was held and Justice Lynde has filed his report with this court.
Mr. Justice Lynde reported that the evidence adduced as to a charge that the respondent prepared and notarized an affidavit for his client, knowing that certain statements contained therein were false, was sufficient to sustain the charge. One charge was withdrawn by the petitioner and the reporting Justice found the evidence insufficient to sustain the two remaining charges. After reviewing all the testimony, the report, and the other documents submitted, we are in full accord with the findings in the report. The petitioner’s motion to confirm the report should be and hereby is granted.
In determining the measure of discipline to be imposed we take note of the respondent’s unblemished record and his excellent reputation in the legal community. Accordingly, it is our opinion that the respondent be and he hereby is censured for his misconduct.
Martuscello, Acting P. J., Latham, Cohalan, Christ and Brennan, JJ., concur.